IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 01-41114
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

FELIPE MILLAN-FLORES,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-01-CR-180-1
                       --------------------
                          April 19, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Felipe

Millan-Flores has moved to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).     Millan

has filed a response to counsel’s motion.    Our independent review

discloses no nonfrivolous issue.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.   Millan’s motion for appointment of counsel is

DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.